DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/20/2022.  These drawings are acceptable.

Double Patenting
Claims 1, 6-11 of this application is patentably indistinct from claims 1-14 of Application No. 17/580,342. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/580,342.
This is a provisional nonstatutory double patenting rejection.
Claims 1-6 of ‘342 recite claimed limitations of claim 1 of the instant application except that the sensor is configured to provide a signal in response to the second end portion of the rod exiting the sensor. Instead, ‘342 recite that the sensor is configured to provide a signal in response to the second end portion of the rod contacting the sensor. It is noted that it is only required for the sensor to be capable (being configured to) of performing the recited function. If a sensor can detect when the second end portion of the rod exits the sensor, then it is clear that the second can also detect when the second end portion of the rod contacts the sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘342 to use a sensor to send a signal when the second end portion of the rod exits the sensor.
Claim 7 of ‘342 recites claimed limitations of claim 6 of the instant application. 
Claim 8 of ‘342 recites claimed limitations of claim 7 of the instant application.
Claims 12-14 of ‘342 recites claimed limitations of claim 8 of the instant application.
Claim 9 of ‘342 recites claimed limitations of claim 9 of the instant application.
Claim 10 of ‘342 recites claimed limitations of claim 10 of the instant application.
Claim 11 of ‘342 recites claimed limitations of claim 11 of the instant application.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of claim 12 not found was a use of a proximity sensor configured to indicate when the second end portion of the rod is within a threshold distance of the proximity sensor; in combination with the limitations set forth in claim 1 (which upon claim 12 depends) of the instant invention.
It is noted that claims 13-15 depend upon claim 12.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cummings et al (US 9,676,602 B2), Vial et al (US 2019/0152753 A1), and Hao et al (US 2013/0233645 A1) teach similar lift device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723